— Judgment, Supreme Court, Bronx County, rendered May 31, 1974, unanimously modified, on the law, to reverse the conviction of the crime of petit larceny, and otherwise affirmed. As the District Attorney concedes, upon the facts of this case defendant’s conviction on the robbery charge necessarily requires a dismissal of the inclusory concurrent count of petit larceny. (People v Grier, 37 NY2d 847.) We have considered the other points urged by the appellant and find them without merit. Concur — Markewich, J. P., Kupferman, Murphy, Nunez and Yesawich, JJ.